department of the treasury internal_revenue_service washington d c date number release date cc dom fs p si tl-n-3509-99 uilc internal_revenue_service national_office field_service_advice memorandum for district_counsel from deborah a butler assistant chief_counsel cc dom fs subject solid_waste reclamation and closing costs this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend taxpayer county date year year tl-n-3509-99 issue s is the taxpayer required to recapture the balance of its reserve for reclamation costs with respect to tracts that were totally reclaimed by date does the taxpayer’s reserve for removal excess constitute qualified reclamation costs or closing costs that can be deducted under sec_468 before economic_performance if the amounts designated as removal excess are not deductible under sec_468 are the amounts deducted in year and previous years subject_to recapture in year as a change_of_accounting_method under sec_481 conclusion the taxpayer is required to recapture the balance of its reserve for reclamation costs on the completion of closing with respect to those tracts regardless of when reclamation was complete the taxpayer’s reserve for removal excess does not constitute qualified reclamation costs or closing costs that can be deducted under sec_468 before economic_performance provided all the requirements of sec_468 are met the amounts designated as removal excess are not deductible under sec_468 thus the amounts deducted in year and previous years are subject_to recapture in year as a change_of_accounting_method under sec_481 facts the taxpayer operates a construction and demolition debris landfill in the county the landfill is divided into acre tracts the taxpayer’s revenues are derived from fees paid for dumping debris on the tracts this waste is later processed to separate wood metal tires and other environmentally hazardous materials from the other waste the recyclable materials are then sold to third parties the taxpayer elected to deduct qualified reclamation and closing costs before economic_performance pursuant to sec_468 the taxpayer created reserves for reclamation costs closing costs and removal excess the removal excess reserve is for costs expected to be incurred for certain tracts that have been overfilled by the taxpayer the facts presented do not indicate the number of separate properties or sites for which accounts were established the county inspected the landfill in year and discovered that a several tracts were inactive but not properly closed out b these tracts were overfilled and had tl-n-3509-99 excessive levels of nitrogen-ammonia in water samples and c solid_waste such as vegetation lumber metal and plastic was stockpiled on the tracts the taxpayer maintains that the county required it to accept excess construction debris as a result of a natural disaster the county issued an inspection report which required the taxpayer to dispose_of the waste later the county and the taxpayer entered into a consent agreement requiring the taxpayer to remove the excess debris stockpiled on the tracts to restore the landfill height to flood criteria for the site and to perform groundwater restoration and monitoring the taxpayer submitted and the county approved a remedial action plan closure plan plan the plan provided for each affected tract to be mined to the clean fill base and the material removed to be sent to a recycling plant for processing recyclable material was to be sold contaminated material was to be shipped to an approved site and the acceptable residue was to replaced in the site no mined material will be mixed with new material the taxpayer established the removal excess reserve by which it has deducted under sec_468 the anticipated cost of complying with its plan law and analysis sec_468 provides if a taxpayer elects the application of this section with respect to any mining or solid_waste disposal property the amount of any deduction for qualified_reclamation_or_closing_costs for any taxable_year to which such election applies shall be equal to the current reclamation or closing costs allocable to-- a in the case of qualified reclamation costs the portion of the reserve_property which was disturbed during such taxable_year and b in the case of qualified closing costs the production from the reserve_property during such taxable_year sec_468 defines solid_waste disposal and closing costs as any expenses_incurred for any land reclamation or closing activity in connection with any solid_waste disposal site which is conducted in accordance with any permit issued pursuant to i any provision of the solid_waste disposal act as in effect on date requiring such activity or ii any other federal state or local law which imposes requirements substantially_similar to the requirements imposed by the solid_waste disposal act as so in effect tl-n-3509-99 under sec_468 the definition of the term qualified reclamation and closing costs includes any expenses_incurred for any land reclamation or closing activity in connection with any solid_waste disposal site which is conducted in accordance with any permit issued pursuant to any provision of the solid_waste disposal act as in effect on date requiring such activity or any other federal state or local law which imposes requirements substantially_similar to the requirements imposed by the solid_waste disposal act as so in effect the solid_waste disposal act as amended by the resource conservation and recovery act of rcra pub_l_no 90_stat_2795 codified as amended pincite u s c sections the act requires the environmental protection agency epa to issue and enforce regulations governing the disposal of various solid wastes including hazardous wastes since rcra has been amended to require additional legal obligations in the waste disposal area h_r conf_rep no pincite reprinted in u s c c a n in the deficit_reduction_act_of_1984 sec_91 1984_3_cb_1 added sec_461 to the code this amendment added the economic_performance requirement to the all-events test contained in the regulations under sec_461 under sec_1_461-1 a taxpayer on the accrual_method of accounting may deduct an expense in the taxable_year in which all the events have occurred that establish the fact of the liability and the amount of the liability can be determined with reasonable accuracy and economic_performance has occurred with respect to the liability however sec_461 provides that in determining whether an amount has been incurred with respect to any item during the taxable_year the all_events_test shall not be treated as met any earlier than when economic_performance with respect to such item occurs the deficit_reduction_act_of_1984 sec_91 1984_3_cb_1 also added sec_468 to the code as an exception to the new economic_performance requirement of sec_461 congress believed that in the case of mine reclamation and closing costs and solid_waste disposal site reclamation and closing costs more liberal rules were appropriate s rep no vol date therefore taxpayers electing the application of sec_468 may deduct their reasonably estimated qualified reclamation and closing costs prior to economic_performance taxpayers not electing the application of sec_468 are subject_to the economic_performance requirements imposed by sec_461 see general explanation of the revenue provisions of the deficit_reduction_act_of_1984 staff of the joint_committee on taxation committee print solid_waste disposal site operators electing the application of sec_468 may currently deduct a portion of the current reclamation or closing costs before economic_performance because sec_468 is merely an exception to the tl-n-3509-99 economic_performance doctrine_of sec_461 costs eligible for the election under sec_468 must meet the other requirements for deductibility under sec_461 in the case of qualified closing costs the amount allowable as a current deduction is equal to the portion of the reasonably estimated current_closing_costs allocable to production from the reserve_property during the tax_year or to units of the reserve_property utilized during the tax_year sec_468 a c sec_468 defines the term current_closing_costs to mean the amount which the taxpayer would be required to pay for qualified closing costs if the closing activities were performed currently in the case of a solid_waste disposal site the estimated closing costs are computed on a unit-of-capacity basis sec_468 sec_468 specifically sets forth three events which would trigger the recapture of the balance in a reserve first if a taxpayer revokes an election under sec_468 the balances in the site’s reclamation and closing reserves must be included in the taxpayer’s income in that tax_year sec_468 second in the tax_year that site reclamation or closure is completed the remaining balances if any in that site’s reclamation and closing costs sinking funds must be recaptured sec_468 finally if the reserve_property or any portion of the property is disposed of by the taxpayer the balance of the reserve funds will be included in the taxpayer’s income sec_468 lacking regulations or other dispositive interpretation of sec_468 we see no basis for requiring recapture of reclamation costs prior to completion of the reclamation of the entire property except that the provisions of sec_468 specifically require income inclusion when certain limits are reached sec_468 provides that a determination of the current costs to close the property be made yearly this estimation adjusted to reflect the portion of the solid_waste facility filled is compared to the taxpayer’s reserve which has been decreased for expenditures actually made and increased by the interest factor to the extent the adjusted reserve exceeds the adjusted determined current costs the taxpayer recognizes income when the taxpayer conducts closing activities such as closing a tract within the facility the cost of those activities will decrease the reserve and will lower the current year’s estimated closing costs to the extent that it is an activity that no longer must be done and therefore will not be a cost in the estimate thus the closing of some of the tracts may or may not result in the taxpayer having to recapture_income depending on whether or not each tract is a separate_property as described in sec_468 sec_468 permits a deduction for additions to reserves for both solid_waste site reclamation and site closing costs in this case the cost to remove the stockpiled material appears to be more properly allocated to the cost of receiving and tl-n-3509-99 recycling the material prior to actually placing it in the landfill as such those costs cannot be considered reclamation or closing costs as those terms are used in sec_468 and cannot be properly the subject of a sec_468 reserve further the corrective actions were required to bring the landfill site to the maximum site elevation permitted by the county and were done pursuant to a remedial action plan closure plan approved by the county regardless of whether overburdening is an appropriate form of landfill compaction the remediation actions detailed in the plan far exceed the mere removal of excess fill we do not believe that they can properly be classified as reclamation or closing costs under the general_rule for the year of deductibility a taxpayer may deduct an otherwise allowable expense in the taxable_year in which the all_events_test has been met the all_events_test is satisfied when all events have occurred that determine the fact of the taxpayer’s liability and the amount of the liability can be determined with reasonable accuracy but not before economic_performance has occurred sec_461 h notwithstanding the above sec_468 permits taxpayers engaged in mining and solid_waste disposal to elect to deduct certain qualifying reclamation and closing costs prior to economic_performance if a taxpayer makes a sec_468 election and the service subsequently determines that the costs deducted do not qualify under sec_468 it follows that the question of the proper timing of the deduction reverts to the default rule_of sec_461 it appears from the facts provided that taxpayer’s claimed deductions for relate to reserves accrued for liabilities for which economic_performance had not yet occurred at the end of the taxable_year therefore because the claimed deductions qualify under neither sec_468 nor sec_461 they are not allowable for taxable_year even though the other prongs of the all_events_test have been met but must be deferred until economic_performance has occurred thus the deductibility of these costs is a question of timing the rules for proper timing of a deduction depend upon a taxpayer’s method_of_accounting which for tax purposes generally must be the method by which the taxpayer regularly computes income in keeping its books sec_446 a change in method_of_accounting involves inter alia the treatment of any material_item which in turn is defined as any item involving the proper time for including the item in income or claiming it as a deduction sec_1_446-1 revproc_97_27 sec_2 if the taxpayer’s practice does not permanently affect its lifetime income but does or could change the taxable_year in which income is reported the practice involves timing and is therefore a method_of_accounting revproc_97_27 sec_2 if a taxpayer’s method_of_accounting does not in the opinion of the secretary clearly reflect income the taxpayer may be subject_to an involuntary change_of its method_of_accounting sec_446 tl-n-3509-99 in general an adjustment under sec_481 is required in conjunction with a change in accounting_method in order to prevent the items being changed from being duplicated or omitted in a subsequent year sec_481 in the case of an involuntary change in method_of_accounting imposed by the service under sec_446 the service has discretion to impose the entire sec_481 adjustment in the taxable_year under examination capital federal_savings_and_loan_association v commissioner 96_tc_204 in this case taxpayer consistently deducted the removal excess reserves under sec_468 in both the year under examination and earlier years further the removal excess reserves disallowed as deductions presumably will be deductible under the normal economic_performance rule in a future taxable_year accordingly taxpayer’s practice of deducting these reserves constitutes an accounting_method adopted by taxpayer and any change to its practice would affect the timing of the deductions rather than taxpayer’s lifetime income therefore the service may impose a change in taxpayer’s accounting_method under sec_446 additionally the service may impose a sec_481 adjustment during taxable_year in order to prevent taxpayer from enjoying the benefit of duplicating its deductions of this item in some future taxable_year tl-n-3509-99 deborah a butler assistant chief_counsel by william c sabin jr senior technician reviewer passthroughs special industries branch
